DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-6, 8-13 and 15-19 are allowed.
The following is an examiner’s statement of reasons for allowance: 
An RCE was filed on 2/8/2022 along with an IDS submission.
This IDS submission was carefully reviewed and the examiner’s position (allowance of the claims) is unchanged since the earlier allowance action of 1/28/2022.

The nearest prior art was deemed to be ‘Cardless Cash’ and ‘Cardless ATM’ systems described in the prior art, sometimes involving a barcode that is displayed.
However as with previous prior art cited, the examiner can find no teaching or suggestion that such system involves actually pre-approving a withdrawal transaction beforehand.
Instead, certain prior art seems to show that information about a transaction is conveyed to the ATM by a barcode and then the transaction is approved at the time of display of the barcode at the ATM rather than beforehand.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL A HESS whose telephone number is (571)272-2392. The examiner can normally be reached Monday through Friday, from 9 AM to 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael G. Lee can be reached on (571)272-2398. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic 





/DANIEL A HESS/Primary Examiner, Art Unit 2876